
	
		II
		112th CONGRESS
		1st Session
		S. 397
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2011
			Mr. Enzi (for himself,
			 Mr. Barrasso, Mr. Wicker, and Mr.
			 Risch) introduced the following bill; which was read twice and
			 referred to the Committee on Energy and
			 Natural Resources
		
		A BILL
		To provide that no Federal or State requirement to
		  increase energy efficient lighting in public buildings shall require a
		  hospital, school, day care center, mental health facility, or nursing home to
		  install or use energy efficient lighting if that lighting contains
		  mercury.
	
	
		1.Mercury-containing
			 lighting
			(a)AmendmentTitle III of the Energy Independence and
			 Security Act of 2007 (Public Law 110–140) is amended by adding at the end the
			 following:
				
					326.Mercury-containing
				lightingNotwithstanding
				sections 321 through 325, and the amendments made by those sections, no Federal
				or State requirement to increase energy efficient lighting in public buildings
				shall require a hospital, school, day care center, mental health facility, or
				nursing home to install or use energy efficient lighting if that lighting
				contains
				mercury.
					.
			(b)Table of
			 contents amendmentThe table
			 of contents of the Energy Independence and Security Act of 2007 (Public Law
			 110–140; 121 Stat. 1493) is amended by adding at the end of the items relating
			 to title III the following new item:
				
					
						Sec. 326. Mercury-containing
				lighting.
					
					.
			
